Citation Nr: 1444357	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served honorably from September 2002 to September 2006, and from February 2008 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the Veteran's claim of service connection for a right and left elbow condition, and reopened and then denied the Veteran's claim of service connection for an PTSD and irritable bowel syndrome.  The RO also denied service connection for adjustment disorder as this was diagnosed on VA examination.  As such, the issue is recharacterized as noted on the title page.  See  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim of service connection for PTSD without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran originally appealed the issue of entitlement to service connection for irritable bowel syndrome.  A February 2013 rating decision granted service connection for gastroesophageal reflux disease with bile acid malabsorption effective March 23, 2011.  The RO noted that the claimed condition, irritable bowel syndrome, was a mischaracterization.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for irritable bowel syndrome and, therefore, that issue is not before the Board.  In September 2013, the Veteran also withdrew the appeal on the right and left elbow condition.  Thus, those issues are not before the Board as well.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic record associated with the Veteran's claims (including Virtual VA and Veterans benefits Management System (VBMS)).  The Board has reviewed the electronic files to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  In a final decision issued in March 2008, the RO denied entitlement to service connection for PTSD.

2.  Evidence submitted since the March 2008 rating decision related to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable probability of substantiating the claim.

3.  The most persuasive evidence of record shows the Veteran does not have a current and credible PTSD diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD was not appealed and is final.  38 U.S.C.A. §§ 5103, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the March 2008 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in May 2011 and sent prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information will be obtained by the VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those decisions.

The record reflects that VA made efforts to obtain relevant records adequately identified by the Veteran in compliance with VA's governing regulations.  38 C.F.R. § 3.159(c)(2).  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, VA examination reports, and the Veteran's lay statements.  The Board finds that the VA examinations from June 2011 and November 2013 are adequate because they are based on a review of the claims file, consideration of the Veteran's lay statements, and supported by adequate rationale.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for PTSD was originally denied by a rating decision in March 2008.  The RO denied the claim because the record did not show a confirmed diagnosis of PTSD to permit a finding of service connection.  The RO noted that, while the Veteran's service record showed that he had received a Combat Action Badge, nothing in the record contained medical evidence of an Axis I diagnosis of PTSD associated with the Veteran's service.

In March 2011, the Veteran filed a request to reopen his claim of service connection for PTSD.  In the August 2011 rating decision on appeal, the RO denied the Veteran's claim on a direct basis, concluding that there was no evidence that affirmatively established a diagnosis of PTSD.  In its decision, the RO based its decision on the VA examiner's conclusion that the Veteran's symptoms and experiences during and after service appeared to be indicative of adjustment issues which became more pronounced with situational stresses and relieved as those stresses subsided.

The evidence received subsequent to the March 2008 rating decision includes, in relevant part, lay statements and a medical opinion dated in October 2012.  The Veteran submitted a statement describing two incidents that occurred while serving in Iraq.  Additionally, the Veteran's wife submitted a statement describing the Veteran's behavior since returning home.  She described the Veteran's withdrawal from society and the fact that he appeared to become easily agitated.  Additionally, the Veteran submitted a letter from a social worker in which the social worker concluded, after meeting with the Veteran, that the Veteran suffered from PTSD, due to his exposure to highly traumatic events in service.  The Board finds that the October 2012 diagnosis of PTSD constitutes new and material evidence because it relates to an unestablished fact necessary to substantiate the claim. The diagnosis is presumed credible for purposes of determining whether new and material evidence has been submitted.  See Kutscherousky, 12 Vet. App. at 371.  Accordingly, the claim is reopened.  

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

As noted above, the RO considered the Veteran's claim on the merits.  The Board also finds that all necessary notice and development has been accomplished as described in the VCAA section of this decision.  Thus, appellate review may proceed with no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) required that a diagnosis of a mental disorder conform to DSM-IV.

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran claims two combat-related stressors.  First, the Veteran reported an event in which his best friend in service, L.L., was shot in the neck.  The Veteran was not present when L.L. was shot because it was not his turn to go on patrol.  The Veteran was present when L.L. was brought back to base, and the Veteran described L.L.'s body as looking gray and lifeless.  The Veteran and others attempted to stabilize L.L.  Although L.L. was loaded onto a helicopter to receive further medical attention, he died a few minutes later.  Second, the Veteran described a situation in which he and his Fire Service Officer has cleared a building and were then pinned down on the roof by small arms fire.  They radioed for air support.  The Veteran described the event as an ambush, and said that he and his lieutenant were pinned down for a half hour while bullets passed over his head.  The Veteran reported feeling that he was going to die.  The Veteran is in receipt of the Combat Action Badge.  Thus, his stressors, which are consistent with the circumstances, conditions, and hardships of combat service, are considered substantiated.  This case turns on whether there is a current disability that is related to the Veteran's honorable combat service.  

The Board finds that, in this case, service connection for PTSD is not warranted because the Veteran does not have a competent and credible diagnosis of PTSD that conforms to 38 C.F.R. 4.125(a), thereby failing to fulfill the first requirement of a service connection claim, which is the existence of a current disability.  The evidence of record does not demonstrate that the Veteran has had a competent and credible diagnosis of PTSD at any time during the pendency of this claim.  Crucially, the Veteran was afforded two VA psychological examinations, one in June 2011 and the other in November 2013.  

In the June 2011 examination, the examiner noted that the Veteran claimed to experience nightmares since 2005, the year in which the stressors occurred, but opined that there did not appear to be any impairment in his functioning as a result of the symptom.  The examiner reviewed much of the Veteran's post-military history, and concluded that the Veteran's symptoms and experiences during and after service appeared to be adjustment in nature, and that his difficulties became more prominent with situational stresses.  The examiner concluded that there was no persuasive evidence of PTSD, described the Veteran's symptoms as not severe enough to interfere with occupational and social functioning, and ultimately diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions, in remission.  

In the November 2013 VA examination, the examiner discussed the Veteran's service record and the claimed stressors.  The examiner concluded that the Veteran's condition did not meet the diagnostic criteria for PTSD or any mental disorder that conformed to DSM-IV.

The Board finds that the June 2011 and November 2013 VA examination reports were based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion. ").  The Board notes that the Veteran submitted a letter, dated October 2012, in which J.O., MSW, LCSW, diagnosed the Veteran with PTSD.  The Board observes that J.O. is a clinical social worker as distinguished from the June 2011 examiner, a VA psychiatrist, and the December 2013 examiner, a VA psychologist, both of whom specifically reported that the Veteran did not suffer from PTSD.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data).  The Board accords greater probative value to the opinions of the VA examiners because of their medical expertise in evaluating psychiatric disorders.  The VA examiners have more specialized training in the mental health field.  Indeed, the November 2013 examiner noted J.O., MSW, LCSW's diagnosis, and stated that, while the letter listed the criteria for PTSD, it failed to address the Veteran's specific symptoms.  The examiner also noted that, while the letter describes the Veteran as experiencing a clinically significant amount of stress and difficulties in social and occupational functioning, the letter again failed to provide any specific examples.  Thus, in the examiner's medical expert opinion, she essentially found that the diagnosis of PTSD was not credible.
Both VA examinations reviewed the Veteran's military records as well as the Veteran's entire medical records, and concluded that the evidence of record, to include the examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds the VA examiners' opinions dispositive of the medical question of whether the Veteran has PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.
Additionally, the Board acknowledges the Veteran's assertions that he suffers from PTSD, as well as his wife's description of his symptoms.  While the Veteran and his wife can competently report psychiatric symptoms, any opinion regarding whether those symptoms meet the DSM-IV criteria for a diagnosis of PTSD requires medical expertise under VA's regulation.  As such, the Board assigns no probative weight to the lay assertions that the Veteran currently suffers from PTSD.
Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Also, the adjustment disorder with mixed disturbances of emotions has been identified as a reaction to situational stressors, and not a current chronic mental disorder that is currently due to military service.  Therefore, the benefit sought on appeal is denied.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, the appeal is granted to this limited extent.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


